Appellant was convicted of disturbing the peace by going into the private house of Merriman, and using profane language, etc. The uncontradicted evidence is, that appellant and Merriman were half-brothers, and lived in the house where the language was used. The undisputed evidence also is, that the trouble originated between appellant and his brother Sam, and finally Merriman interfered, and there was a very considerable amount of boisterous language used by the various parties during their troubles. The contention is, that the evidence does not warrant a conviction. We are of opinion the point is well taken. The statute prohibiting such disturbances and intrusions does not refer to those who occupy the private house referred to therein, but was enacted to protect such occupants from being disturbed by others, and not by themselves. Hall v. The State, 16 Texas Crim. App., 6.
The judgment is reversed and cause remanded.
Reversed and remanded.
HENDERSON, Judge, absent.